ACCEPTED
                                                                                                                          03-14-00323-CV
                                                                                                                                  4558090
                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                           AUSTIN, TEXAS
                                                                                                                     3/19/2015 9:56:18 AM
                                                                                                                         JEFFREY D. KYLE
                                                                                                                                    CLERK




                                                                                                   FILED IN
                                                                                            3rd COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                            3/19/2015 9:56:18 AM
                                                   March 18, 2015                             JEFFREY D. KYLE
                                                                                                    Clerk
Via Electronic Filing
Clerk, Court of Appeals
Third District of Texas
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, TX 78701

         Re:      Court of Appeals No. 03-14-00323-CV
                  Trial Court Case No. CV12-0444
                  Roger Bufler and Sandy Bufler v Apeck Construction, LLC
                  File No: 958.0347

Dear Clerk:

      This is to advise the Court that, assuming the Court accepts Appellant’s Waiver of Oral
Submission as filed with the Court on March 16, 2015, Appellee likewise waives its right to oral
submission.

       Additionally, please note that Chris Villa, previously identified as additional counsel for
Appellee, is no longer with The Willis Law Group. Accordingly, please remove his name from
the docket in this matter.

         If you should have any questions, please feel free to contact me.

                                                        Sincerely,

                                                        /s/ Lorin M. Subar

                                                        Lorin M. Subar

cc:      Via Fax 512-472-6823
         Trey L. Dolezal
         Kasling, Hemphill, Dolezal & Atwell, L.L.P.
         305 Congress Avenue, Suite 300
         Austin, Texas 78701


               DALLAS | HOUSTON | SAN ANTONIO | OKLAHOMA CITY |                         NEW ORLEANS

The Willis Law Group, PLLC | 10440 N. Central Expy, Ste. 520, Dallas, Texas 75231 | (214) 736.9433 – Main | (214) 736.9994
                                      – Facsimile | www.thewillislawgroup.com
Clerk, Court of Appeals
March 18, 2015
Page 2


bcc:

Via Email: Sonja_turner@gbtpa.com
Sonja Turner

               Re:     Claim No: 002979-031081-GB-01
                       Court of Appeals No. 03-14-00323-CV
                       Trial Court Case No. CV12-0444
                       Roger Bufler and Sandy Bufler v Apeck Construction, LLC
                       File No: 958.0347